EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Weinfeld on 2/11/21. Applicant agreed to amend the claims to correct for claim clarity issues. It is also noted that the term “power unit” in claims 2 and 4 and “feedback unit” in claims 2 and 4 invoke a 112f interpretation with specification support in published paragraphs [0057, 0058] and [0059, 0060], respectively.

The application has been amended as follows: 
In claim 2, line 2, replace “(h)” with --(g)--.
In claim 2, line 3, replace “(i)” with --(h)--.
In claim 2, line 4, replace “(j)” with --(i)--.
In claim 2, line 5, replace “(k)” with --(j)--.
In claim 19, line 9, delete “by the support structure”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793